Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on July 7, 2022.

The application has been amended as follows: 
Title
	Amend title to read: ENDOSCOPE SYSTEM, PROCESSOR FOR ENDOSCOPE AND OPERATION METHOD FOR ENDOSCOPE SYSTEM FOR DETERMINING AN ERRONEOUS ESTIMATION PORTION

Claims
	In claim 12, line 1, insert “an” before “endoscope”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 recites that the processor acquires position information and posture information of the endoscope, estimates, based on the image, a relative three-dimensional position viewed from the endoscope of a target portion in the subject, estimates a three-dimensional shape in the subject based on the relative three-dimensional position and the position information and the posture information, generates a cross section, which is a plane crossing a centerline of a region including a trajectory on which the endoscope passed, based on the position information, and determines an erroneous estimation portion in the three-dimensional shape based on a shape characteristic of a shape cross section, which is a portion crossing the cross section, of the three-dimensional shape.  The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, each and every feature performed by the processor of claim 1.  Therefore, claim 1 is allowable over the prior art of record.   Since claims 12 and 13 recite substantially similar limitations, these claims are allowable for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795